Citation Nr: 1723871	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-35 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to June 27, 2013 and 50 percent thereafter, for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a depressive disorder. 

2.  Entitlement to an initial compensable disability rating prior to December 21, 2015 and in excess of 30 percent thereafter, for bilateral sensorineural hearing loss (SNHL). 

3.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease (CAD). 

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1966.  His service included combat in the Republic of Vietnam, and his decorations include the Purple Heart and Bronze Star Medal with Combat "V".  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009, August 2013, and August 2014 of the Department of Veteran's Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

This matter was last before the Board in September 2015, whereupon it was remanded to the RO for further development of the claims file.  Following the issuance of a May 2016 supplemental statement of the case in which the RO continued the denial of the full benefits on appeal, the case was returned to the Board for its adjudication.  

The Board notes that in the January 2009 rating decision, the RO denied service connection for PTSD, and the Veteran directly appealed the assigned rating to the Board.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim for PTSD as a claim for an acquired psychiatric disorder, to include PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).  

In June 2015, the Veteran and his spouse testified during a hearing before the undersigned veterans law judge (VLJ) at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of that evidence by the RO.  

The issues of entitlement to an increased rating for coronary artery disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's acquired psychiatric disorder, to include PTSD and depressive disorder, was shown to be productive of a disability picture that equated to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; panic attacks more than once a week; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  Prior to December 21, 2015, the Veteran's bilateral hearing loss was manifested by no more than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear; from December 21, 2015, the Veteran's bilateral hearing loss was manifested by no more than Level V hearing acuity in the right ear and Level VIII hearing acuity in the left ear. 

3.  The competent evidence does not demonstrate that the Veteran's currently diagnosed hypertension is attributable to the Veteran's active service or any incident of service, to include as due to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent from May 30, 2008 to June 27, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.59, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD and depressive disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.59, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an initial compensable disability rating prior to December 21, 2015, and in excess of 30 percent thereafter, for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  Where, as here, the Veteran's claims for higher initial ratings arise from his appeal of the initial evaluations assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required, and any defect in the notice is not prejudicial.  

The Veteran was provided with notice regarding the hypertension service connection claim in June 2008 that was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran also submitted records relating to his disability claim with the Social Security Administration (SSA).  He was afforded thorough VA examinations in July 2008, December 2008, July 2012, June 2013, December 2015, and May 2016.  The Veteran has also submitted personal statements and was afforded an opportunity to testify before the
undersigned VLJ at the RO in June 2015.  He has not identified any additionally available evidence for consideration.

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing in June 2015, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claims.  The representative and the undersigned asked questions regarding the Veteran's medical history and the functional impact of his various disabilities on his daily life.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claims.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the September 2015 Board remand, the RO was directed to first obtain updated VA treatment records dating from November 2014 and associate those records with the claims file.  Thereafter, the RO was to schedule the Veteran for appropriate VA examinations to evaluate the nature and etiology of the hypertension as well as the severity of the service-connected acquired psychiatric disorder and bilateral SNHL.  Furthermore, the RO was also instructed to issue a statement of the case regarding the initial rating assigned for CAD.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the case from the Board, the RO obtained updated VA treatment record dating through January 2016 and associated them with the claims file.  Thereafter, the RO scheduled the Veteran for VA examinations to evaluate the etiology of the hypertension as well as the severity of the acquired psychiatric disorder and the bilateral SNHL in May 2016.  Following the VA examinations, the RO issued a May 2016 supplemental statement of the case addressing the hypertension, acquired psychiatric disorder, bilateral SNHL, and TDIU claims.  The RO also issued a statement of the case addressing the CAD claim in May 2016.  As the RO obtained updated VA treatment records, associated them with the claims file, scheduled the Veteran for appropriate VA examinations, and then issued a statement of the case addressing the CAD claim, the Board finds that the RO substantially complied with its remand directives.  Stegall, 11 Vet. App. at 268. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Laws and Regulations Relevant to Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 
In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Acquired Psychiatric Disorder

The Veteran asserts that he is entitled to an initial disability rating in excess of 30 percent prior to June 27, 2013 and in excess of 50 percent thereafter for an acquired psychiatric disorder, to include PTSD and depressive disorder.  The ratings were assigned pursuant to the General Rating Formula for Mental Disorders as outlined in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Specifically with regards to evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.

Furthermore, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In treating and evaluating mental disorders under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV), mental health professionals assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores ranging from 45 to 60.  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran's acquired psychiatric disorder was evaluated by a VA examiner in July 2008.  He reported experiencing nightmares and night sweats related to his service in Vietnam as well as intrusive thoughts of various moments of trauma that he experienced in Vietnam.  He also endorsed avoiding crowds, obsessive rituals, an exaggerated startle response, depression, memory issues, and low energy level.  After reviewing the Veteran's reported in-service stressors and history of mental health treatment, the examiner affirmed the diagnoses of PTSD as well as a depressive disorder not otherwise specified.  The examiner interviewed the Veteran to evaluate his mental capacity, and found that there was no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion.  Furthermore, the examiner found that the Veteran's insight and judgment were good.  The examiner did note that the Veteran's mood was adversely impacted by his other various medical conditions, specifically his HIV and cardiac issues.  The examiner assigned a GAF score of 60 overall for the combined impact of both the PTSD and the depressive disorder. 

With regards to the functional impact of the Veteran's mental health conditions, the examiner found that the PTSD impaired his psychosocial and occupational functioning to a mild degree while the depressive disorder impaired his psychosocial and occupational functioning to a moderate degree.  In support of the PTSD evaluation, the examiner noted that the most prominent symptoms were sleep disturbances and intrusive thoughts, while the depressive disorder resulted in symptoms of lethargy, memory and concentration issues, and slight disturbances in social functioning.  

The Veteran was afforded a new VA examination in June 2013 to evaluate the severity of his acquired psychiatric disorder.  He reported symptoms of sleep disturbances, intrusive thoughts, and diminished affect.  After reviewing the Veteran's reported in-service stressors and history of mental health treatment, the examiner affirmed the diagnoses of PTSD and depressive disorder, and attributed symptoms of anxiety, depression, sleep impairment, and mood disturbances to PTSD while symptoms of depression and loss of appetite were attributed to the depressive disorder.   The examiner then opined that the acquired psychiatric disorder contributed to occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during period of significant stress.  In support thereof,  the examiner noted that the disability picture for the Veteran's acquired psychiatric disorder did not feature impairment in thought processes or communication, persistent delusions, inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or memory loss for intimate details of his life.  

During the June 2015 hearing, the Veteran detailed his difficulties with sleeping at night and how his general exhaustion during the day adversely impacted his daily functioning, including memory and concentration issues.  He also described a lack of social activity.  When asked about plans or thoughts of suicide, he stated that he "thought a lot of times it would be better off than here" but "then I'd say, why" and that "it's not good, having [his spouse] worry about what you'd do. So I never did that."  According to the Veteran, he was admitted to the hospital in December 2014 for severe anxiety and was discharged a month later.  His wife affirmed that he experienced sleep disturbances.  

In a June 2015 statement, the Veteran's wife recounted his history of sleep disturbances characterized by the Veteran awaking in the middle of the night after experiencing vivid dreams related to his experiences in Vietnam.  According to her the Veteran had experienced these symptoms since the two of them were married. 

The Veteran was most recently afforded a VA examination to evaluate his acquired psychiatric disorder in May 2016.  He reported symptoms of depression, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  After an in-person examination and a review of the claims file, the examiner maintained the diagnoses of PTSD as well as a depressive disorder.  The examiner did acknowledge that it was not possible to differentiate the symptoms of each condition on the grounds that the symptoms overlapped and exacerbated one another.  The examiner also noted that the Veteran's HIV could contribute to occasional psychotic symptoms.  The examiner assigned a GAF score of 52.

With regards to the functional impact of the acquired psychiatric disorder, the examiner found that the condition contributed to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation.  In support thereof, the examiner highlighted the Veteran's lack of social interaction, depressed mood, and moderate insomnia and noted a lack of anxiety or unusual behavior.  

A review of the Veteran's VA treatment records shows continued treatment for depression symptoms since the Veteran established care with the VA system in March 2008.  The Veteran was first diagnosed with PTSD in April 2008, and assigned a GAF score of 50.  VA hospital records show that the Veteran was admitted to the hospital in December 2014 for extreme anxiety attributed to the acquired psychiatric disorder.  He was discharged in January 2015 after receiving therapy. 

Upon consideration of the record, the Board finds that the disability picture for the Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity for the entire period on appeal; accordingly, the Veteran is entitled to a 50 percent rating effective May 30, 2008, the date of the initial claim of service connection.  The Board first notes that the Veteran was found to have a GAF score of 60 on the July 2008 VA examination, which corresponds to the moderate symptoms and/or moderate difficulty in social or occupational functioning contemplated by the 50 percent rating.  This is further reflected by his reports of significant sleep disturbances at night as well as intrusive thoughts and difficulty with concentration and memory during the day.  Furthermore, VA treatment records show that the Veteran was persistently evaluated with GAF scores of 45 to 50 ever since his initial mental health consultation in April 2008, reflecting more severe symptoms than the July 2008 VA examiner credited him with having.  Therefore, the Board finds that the Veteran is entitled to a 50 percent disability rating for his acquired psychiatric disorder for the entire period on appeal. 

Having established thus, the Board does not find that the Veteran is entitled to a disability rating in excess of 50 percent at any point during the pendency of the appeal.  A thorough review of the record illustrates that there is no credible evidence of many of the symptoms necessary to warrant a 70 percent evaluation under the General Rating Formula, namely, there is no evidence of gross impairment of thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; or neglect of personal hygiene and appearance. 

The most pressing question here is whether a higher evaluation predicated on suicidal ideation is warranted. To this end, the Board notes that the Veteran reported thinking that suicide might be "better off then here," but out of concern for his wife he had not gone further. He denied suicidal ideation during his June 2013 examination and did not report it during his May 2016 examination.  In summary, the Board does not find that the Veteran's references to thoughts of suicide equate to full suicidal ideation, as would warrant a 70 percent evaluation.  

As for the other symptoms of his acquired psychiatric disorder, the Board finds that the Veteran experiences moderate difficulty in establishing and maintaining effective relationships, some panic and depression affective his ability to function independently and effectively, and moderate difficulty adapting to stressful situations.  He acknowledged that he had few friends, but he has maintained a decades-long marriage to his wife. His main complaint has consistently been his difficulty sleeping and the resulting daytime exhaustion, which he has attributed to persistent and intrusive thoughts of his experiences in Vietnam.  Although his sleeping difficulties have resulted in some occupational and social impairment, the Veteran has consistently reported that he is still able to independently complete activities of daily functioning.  In summation, therefore, the Board finds that preponderance of the evidence is against assigning an initial disability rating in excess of 50 percent for the service-connected acquired psychiatric disorder.  

Bilateral SNHL

Service connection was granted for bilateral SNHL with a noncompensable rating in the January 2009 rating decision.  The Veteran appealed the initial noncompensable rating, and that appeal is still currently before the Board.  During the pendency of the appeal, the RO in a May 2016 rating decision increased the evaluation of the bilateral SNHL to 30 percent effective December 21, 2015.  

The Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing. Id. 

The Veteran's hearing was first evaluated in connection with this claim in a December 2008 VA audiology examination.  The examination revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
20
25
35
65
LEFT
25
40
60
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 36.25 decibels for the right ear, and 53.75 decibels in the left ear.  The speech recognition scores, using the Maryland CNC word list, were 96 percent in both ears.  The examiner did not find that the hearing loss had any functional impact on the Veteran's daily functioning.  

Applying the results from the December 2008 audiology examination to the Rating Schedule shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

The Veteran was afforded a new VA audiological examination in June 2013.  That examination revealed the following pure tone thresholds: 






HERTZ

1000
2000
3000
4000
RIGHT
35
30
45
70
LEFT
40
50
70
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 45 decibels for the right ear, and 62.5 decibels in the left ear.  The speech recognition scores, using the Maryland CNC word list, were 84 percent in the right ear and 88 percent in the left ear.  After an in-person interview and a review of the audiometric testing results, the examiner opined that the Veteran's hearing loss would have a marked impact on his occupational functioning in that it would restrict his ability to communicate in a loud work environment or with an audio communication system for long periods of time.  That being said, the examiner indicated that with the use of a hearing aid the Veteran should be able to work with no difficulty in an environment that did not have these features.  

Applying the results from the June 2013 audiology examination to the Rating Schedule shows Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  

Pursuant to the Board's September 2015 remand, the Veteran was scheduled for a new VA examination in December 2015.  That examination revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
40
35
50
75
LEFT
40
50
70
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 50 decibels for the right ear, and 62.5 decibels in the left ear.  The speech recognition scores, using the Maryland CNC word list, were 68 percent in the right ear and 48 percent in the left ear.  The examiner also indicated that the Veteran reported having significant difficulty hearing and understanding conversation, to the point that he could not talk on the phone.  

Applying the results from the December 2015 audiology examination to the Rating Schedule shows Level V hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 30 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.  

The Veteran was most recently afforded a VA audiological examination in May 2016.  That examination revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
45
40
55
80
LEFT
45
50
70
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 55 decibels for the right ear, and 65 decibels in the left ear.  The examiner indicated that they attempted to test the Veteran's word recognition using the Maryland CNC word list but were unable to get valid responses from the Veteran.  Accordingly, the examiner found that the use of the word recognition score was not appropriate for the Veteran.  In such cases, VA regulations authorize the use of only the puretone threshold average in determining the severity of the hearing impairment.  38 C.F.R. § 4.85(c).  The examiner also noted that without hearing aids the Veteran would be unable to communicate. 

Applying solely the puretone threshold results from the May 2016 examination to the Rating Schedule shows Level III hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.  

The Board has reviewed the Veteran's history of audiological examinations during the pendency of the appeal and concludes that the Veteran is not entitled to a compensable evaluation for his bilateral SNHL prior to December 21, 2015, the date of the audiological examination which showed hearing impairment necessary to warrant a 30 percent evaluation.  Prior to this date, no audiological examinations showed hearing impairment of a severity necessary to warrant a compensable evaluation.  As for the period from December 21, 2015, applying the regulations to the most recent VA audiological examinations shows that the Veteran's testing results are at or below the thresholds warranting a 30 percent evaluation, and not higher. 

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran, in which he generally contended that his disability should be rated higher.  A layperson's testimony is competent evidence in regard to the symptoms he experiences.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected hearing loss.  Moreover, each VA examiner that administered audiometric testing considered the functional effects of the Veteran's bilateral hearing loss during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). In Martinak, the United States Court of Appeals for Veterans Claims (Court) held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding 38 C.F.R. § 3.321(b)(1) consideration.  Here, no VA examiner at any point during the pendency of the appeal noted that the Veteran reported any impact of the hearing loss on his daily life which would not be contemplated by the currently assigned 30 percent evaluation.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Overall, the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 C.F.R. § 4.7.

Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2016); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Moreover, in the case of hypertension, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to hypertension.  On the April 1962  induction examination, the Veteran's blood pressure reading was 126/66, while on the September 1966 separation examination, the Veteran's blood pressure reading was 120/64.  There are no more blood pressure readings available in the Veteran's service treatment records.  These two readings do not qualify for a diagnosis of hypertension for VA purposes.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Post-service medical records from the University of Southern Alabama show that the Veteran was receiving treatment for hypertension as early as November 2002.  On a November 2002 outpatient record, the Veteran's blood pressure was 130/90.  Subsequent medical records with the University of Southern Alabama indicate that the Veteran continued to receive treatment for hypertension in the form of medication up to the point that he transferred his care to VA in March 2008.  At that point in March 2008, medical records show that the Veteran reported a history of hypertension when he established care with VA, and it was noted that the hypertension was not well controlled with medication.  Thereafter, a May 2008 outpatient record indicates that the hypertension was well-controlled with medication.  Subsequent VA records show that the Veteran's hypertension continued to be well-controlled with medication.

During the June 2015 hearing, the Veteran stated that he was diagnosed with hypertension after he was diagnosed with PTSD.  According to the Veteran his blood pressure elevated whenever he experienced stress due to his PTSD. Essentially, it was his contention that the hypertension was related to his PTSD and/or his CAD. 

The Veteran was afforded a VA examination in May 2016 for the purpose of providing an opinion regarding the nature and etiology of his hypertension, to include whether it was aggravated by a service-connected disability.  The Veteran reported that he was receiving treatment for hypertension prior to 2005 when he had a stent inserted to help alleviate the symptoms of his CAD; however, he could not recall exactly when he was first diagnosed with hypertension.  A review of the claims file showed that the Veteran was diagnosed with hypertension as early as the November 2002 treatment record from University of Southern Alabama.  The Veteran also reported that he had been on a variety of medications over the years for his hypertension and was currently on one medication with continuous use.  Current blood pressure readings were 129/83, 136/86, and 135/83.  

After the physical examination and a review of the claims file, the examiner opined that it was less likely than not that the Veteran's hypertension was caused by military service or was secondary to a service-connected disability.  In support thereof, the examiner noted that the Veteran had no treatment for or diagnosis of hypertension during military service and the first indication of a hypertension diagnosis was in 2002, over 35 years after service.  As for whether the hypertension was aggravated beyond its normal progression by service, the examiner noted that the Veteran was diagnosed with hypertension prior to his treatment for CAD in 2005 and his PTSD diagnosis in 2008.  Furthermore, the examiner highlighted the fact that the hypertension was reported to be well-controlled in May 2008 soon after the Veteran was diagnosed with PTSD in March 2008 and continued to be well-controlled thereafter.  In addition, the examiner stated that hypertension is a primary disease process and is not caused by or related to any other disease process.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a grant of service connection for hypertension, to include as secondary to a service-connected disability.  To begin, the evidence does not show, and the Veteran does not assert, that he incurred hypertension while in service or within a year of his discharge.  Accordingly, neither direct service connection pursuant to 38 C.F.R. § 3.303(a) nor presumptive service connection for chronic conditions that develop within one year of service under 38 C.F.R. § 3.303(b) is warranted.  The Board will thus focus its analysis on whether the Veteran's hypertension was aggravated beyond its normal progression by a service-connected disability. 

The May 2016 VA examiner found that it was less likely than not that there was an etiological connection between hypertension and either PTSD or CAD, and supported those opinions with references to the Veteran's medical history and contemporary medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).  The probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As the VA examiner reviewed the claims file and provided a thorough rationale, the Board finds that the opinion is highly probative of the issue of whether the Veteran's hypertension was aggravated by a service-connected disability. 

The Board acknowledges that the Veteran has consistently maintained that his hypertension was caused by either his PTSD or his CAD, or a combination of both.  The Veteran is competent to report his symptoms of hypertension, PTSD, and CAD, and when those symptoms began to manifest.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that his hypertension is attributable to either his PTSD or his CAD, or a combination of both.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).

In summation, the opinion of the May 2016 VA examiner who found that it was less likely than not that the hypertension was aggravated beyond its normal progression by a service-connected disability is a more reliable indicator of whether the Veteran's hypertension is attributable to a service-connected disability.  Therefore, the preponderance of the evidence is against the Veteran's claim of service connection for hypertension on a secondary basis.  38 C.F.R. § 3.310.; Allen, 7 Vet. App. at 439 (1995).

The Veteran may still be entitled to service connection if all of the evidence establishes that the hypertension was incurred in service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is nearly a 35 year gap between discharge and the first indication that the Veteran was diagnosed with hypertension in 2002.  Furthermore, the Veteran's contention that his hypertension was aggravated beyond its normal progression by a service-connected disability was refuted by the May 2016 VA examiner.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's hypertension is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for hypertension under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for hypertension in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating of 50 percent for the period from May 30, 2008 to June 27, 2013 is granted for an acquired psychiatric disorder, to include PTSD and a depressive disorder, subject to the laws and regulations governing the payment of monetary benefits. 

An initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD and a depressive disorder, is denied. 

An initial compensable disability rating prior to December 21, 2014 and in excess of 30 percent thereafter, for bilateral sensorineural hearing loss is denied.

Service connection for hypertension, to include as secondary to a service-connected disability, is denied. 


REMAND 

The severity of the Veteran's CAD was last evaluated in a June 2013 VA examination.  The examiner noted that the Veteran had been diagnosed with a heart condition since 2005, and required the use of continuous medication for treatment.  The examiner did not perform an exercise stress test to evaluate the Veteran's metabolic equivalent levels (METs), and instead estimated the Veteran's METs via interview.  The Veteran reported experiencing shortness of breath after walking a short distance and accordingly the examiner estimated his METs level at 1-3.  The examiner also noted the results of a June 2013 echocardiogram, which revealed left ventricular ejection fraction (LVEF) of 60% and showed no evidence of cardiac hypertrophy or dilatation.  In concluding the examination, the examiner commented that the reported shortness of breath following walking was more likely attributable to the Veteran's diagnosed chronic obstructive pulmonary disease (COPD).  The examiner also stated that the ejection fraction results from the echocardiogram were a more accurate indicator of cardiac function than were the METs level.  

The Board unfortunately cannot rely on the June 2013 VA examination as the examiner called into doubt the accuracy of the METs level reported.  It is essential to have an accurate METs level for a proper evaluation of the severity of the Veteran's CAD.  Although the examiner indicated that the Veteran's reported shortness of breath is more likely associated with his diagnosed COPD, the examiner did not provide a rationale for this conclusion, nor did they explain why a proper METs level could not be estimated if the asserted complication due to the Veteran's COPD was factored into the estimation.  The matter must therefore be remanded for the June 2013 examiner to either administer an exercise-based METs test or determine that an interview-based METs test is sufficient.  

Furthermore, a decision on the issue of entitlement to TDIU is deferred pending resolution of the Veteran's CAD claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any/all VA treatment records dated after May 2016 pertaining to the Veteran's treatment for coronary artery disease. 

2.  After completing the above, schedule the Veteran for a VA cardiovascular examination, addressing the service-connected coronary artery disease, with the same individual who administered the June 2013 examination, or a new examiner if that individual is not available, for the purposes of evaluating the severity of the Veteran's coronary artery disease.  Attention is directed to findings as to workload (in METS) resulting in dyspnea, fatigue, angina, dizziness, or syncope; cardiac hypotrophy/dilation; left ventricular dysfunction (in terms of ejection fraction).  If the examiner determines that it is not possible for the Veteran to complete an exercise-based stress test, the examiner must explain why and must confirm that an interview-based METs test will adequately depict the Veteran's METs level.  All opinions must be supported by a detailed rationale in a typewritten report. 

3.  After completion of the foregoing, readjudicate the CAD and TDIU claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


